Case 1:19-cr-20725-MGC Document 19 Entered on FLSD Docket 07/16/2020 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-20725-CR-COOKE

  UNITED STATES OF AMERICA,
                 Plaintiff,
  Vs.

  EDOARDO ORSONI,
            Defendant(s).
  ______________________________________________ /

                ORDER SETTING HEARING VIA VIDEO CONFERENCE

         THIS CAUSE came before the Court sua sponte. Given United States District Court,

  Southern District of Florida’s Administrative Order 2020-41 entered on June 29, 2020; and

  calendar restrictions in the Court’s ability to schedule hearings with defendants in custody at

  FDC-Miami, it is

         ORDERED AND ADJUDGED that the Change of Plea hearing in this matter is

  scheduled for August 11, 2020 at 11:00 a.m. If present COVID-19 restrictions are still in

  place, the hearing may be held via video conference, with instructions to follow. Persons

  granted remote access to proceedings are reminded of the general prohibition against

  photographing, recording, and rebroadcasting court proceedings. Violation of these

  prohibitions may result in sanctions, including removal of court-issued media credentials,

  restricted entry to future hearings, denial of entry to future hearings, or any other sanctions

  deemed necessary by the Court.

         IT IS FURTHER ORDERED as follows:

         Because the CARES Act does not require the consent of a defendant to be in writing,

  such consent may be obtained in the form most practicable under the circumstances, if the

  defendant’s consent is clearly reflected in the record;
Case 1:19-cr-20725-MGC Document 19 Entered on FLSD Docket 07/16/2020 Page 2 of 2



         If a written waiver is required, and if obtaining an actual signature is impractical

  given the health and safety concerns presented: (i) a defendant may sign a document

  electronically; or (ii) defense counsel may sign on the defendant’s behalf if the defendant,

  after an opportunity to consult with counsel, consents; and

         Defendant shall return the attached form at least one day prior to the scheduled

  hearing.

         DONE AND ORDERED in Miami, Florida, this 16th day of July 2020.




  Cc: Counsel of record.
